PARIENTE, Judge.
We affirm the trial court’s judgment of reforeclosure in favor of appellee, EMC Mortgage. However, we reverse the amount of the judgment. See Tejedo v. Secretary of Veterans Affairs, 673 So.2d 959 (Fla. 3d DCA 1996). Appellant, Pinto, is entitled to pay the redemption amount he would have been required to pay if he had been joined in the first foreclosure and had elected to redeem promptly upon the filing of the first foreclosure. See Quinn Plumbing Co. v. New Miami Shores Corp., 100 Fla. 413, 129 So. 690 (1930); Thecsuccess Corp. v. Graham, 577 So.2d 590 (Fla. 4th DCA 1991); Tejedo. On remand, an amended judgment shall not include any interest or expenses incurred subsequent to the filing of the first foreclosure action. See Tejedo, 673 So.2d at 960.
AFFIRMED IN PART; REVERSED IN PART.
WARNER and KLEIN, JJ., concur.